Citation Nr: 1114293	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.
			
In April 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the psychiatric disorder claim on appeal has previously been developed as a claim for depression, to include anxiety and panic attacks.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

In recent correspondence, the Veteran indicated that his right leg has recently been amputated below the knee due to complications of his diabetes mellitus.  He seeks a temporary total evaluation for this.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and as such, it is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the Board sincerely regrets further delay of this matter, additional development must be conducted before the Veteran's claims may be properly adjudicated.

In the Board's last remand, the RO was directed to obtain a copy of the Veteran's Social Security Administration disability file, to specifically include a copy of the Social Security Administration decision.  While medical records from the Social Security Administration were obtained, the decision itself is not of record.  All records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2010).  Further, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, in correspondence from the Veteran dated in July, August, and September 2010, he indicated ongoing problems with his right leg due to complications of his service-connected diabetes mellitus.  In the most recent correspondence, he stated that his right leg has been amputated below the knee.  He indicated that he has been treated for these problems at the Mountain Home VA Medical Center, and in the July 2010 letter he stated he has also been treated by a private physician.  He asks VA to obtain these records.  These records must be requested.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  For federal records, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

Further, in light of the recent worsening of his service-connected diabetes and its complications, the Veteran has asked for a new VA examination to assess his unemployability.  The Board agrees that this is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board additionally finds that a VA examination is necessary for his claim for service connection for a psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has received several diagnoses of his psychiatric condition, including generalized anxiety disorder, dysthymic disorder, generalized anxiety disorder with panic attacks, and depressive disorder not otherwise specified, documented, for example, in a Social Security report of February 2006.  While his service treatment records are devoid of psychiatric complaints, treatment, or diagnoses, an award service connection may still be possible under other theories of entitlement.  First, there has been some association made in the medical record between the Veteran's psychiatric troubles and his increasing physical problems.  For example, in a September 2003 VA treatment record, he was noted to have "reactive depression" due to his pancreatitis, chronic pain, and diabetes.  An opinion should be sought on whether the Veteran's current psychiatric condition may be due to a service-connected disability.  Also, the record reflects some continuity of symptomatology, as psychiatric treatment has been sought in 1992, 1995, 2003, 2004, 2005, 2006, and 2007.  A February 2005 VA examiner noted the Veteran has been treated with medication for psychiatric problems since 1991.  On remand, the examiner should also address this issue.  Finally, the Board notes that service connection for certain chronic diseases, including psychosis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service, and the Veteran here was found to be under treatment for depression on VA examination in January 1992, within one year of his discharge.  38 C.F.R. § 3.384, however, indicates that the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  On remand the examiner should further provide an opinion on whether any psychosis was present to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits, particularly, including a copy of any decision issued. 

2.  The RO/AMC shall obtain and associate with the claims file all updated records from the Mountain Home VAMC facility.  Duplicate records need not be associated with the claims file.

3.  The RO/AMC shall contact the Veteran and request that he provide authorization forms necessary to allow the RO/AMC to obtain the recent private treatment records referred to in his July 2010 VA Form 21-4138.  Thereafter, the RO/AMC shall attempt to obtain those records.  

4.  The RO/AMC shall afford the Veteran a VA examination to ascertain the nature and etiology of his psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file and offer comments and an opinion addressing the following issues:
      
(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed psychiatric disorder had its onset during service or is in any other way causally related to his active service, or to any service-connected disability.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's psychiatric disorder continuously since service.

(c)  Whether at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran had any psychosis that was present to a compensable degree within one year of the Veteran's separation from service.  "Psychosis" has been defined by VA to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2010).

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.   
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  The RO/AMC shall afford the Veteran an appropriate VA examination to determine the effect of the Veteran's service-connected disabilities on his employability.  The claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.

In doing so, the examiners also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner should address the opinions cited herein. The examination report must include a complete rationale for all opinions and conclusions expressed.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  Failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

